DALY, J.,
dissenting. I respectfully dissent. General Statutes § 51-195 provides in relevant part: “Any person sentenced . . . may . . . file with the clerk of the court for the judicial district in which the judgment was rendered an application for review of the sentence by the review division. Upon imposition of sentence . . . the clerk shall give written notice to the person sentenced of his right to make such a request. . . .”
*606In this case, the record is devoid of any indication that the petitioner was advised by his counsel or the clerk of the court of his right to sentence review pursuant to § 51-195. Therefore, I would remand the matter to the habeas court in order that the defendant be advised of his rights to go to sentence review in compliance with § 51-195.